UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0 - 20957 SUN BANCORP, INC. (Exact name of registrant as specified in its charter) New Jersey 52-1382541 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No) 226 Landis Avenue, Vineland, New Jersey 08360 (Address of principal executive offices) (Zip Code) (856) 691-7700 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer" and "large accelerated filer" in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b2 of the Exchange Act). Yes o No x Common Stock, $1.00 Par Value – 22,591,945 Shares Outstanding at November 7, 2007 Table of Contents SUN BANCORP, INC. TABLE OF CONTENTS Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Condensed Consolidated Statements of Financial Conditionat September 30, 2007 and December 31, 2006 3 UnauditedCondensed Consolidated Statements of Income for the Three and Nine Months Ended September 30, 2007 and 2006 4 UnauditedCondensed Consolidated Statements of Shareholders’ Equity for the Nine Months Ended September 30, 2007 and 2006 5 UnauditedCondensed Consolidated Statements of Cash Flows for the Nine MonthsEnded September 30, 2007 and 2006 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4. Controls and Procedures 34 PART II - OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults upon Senior Securities 35 Item 4. Submission of Matters to a Vote of Security Holders 35 Item 5. Other Information 35 Item 6. Exhibits 35 Signatures 36 Certifications Exhibit 31 Section 302 Certifications 37 Exhibit 32 Section 906 Certifications 39 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements SUN BANCORP, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars in thousands, except par value amounts) September 30, 2007 December 31, 2006 ASSETS Cash and due from banks $ 68,044 $ 74,991 Interest-earning bank balances 4,020 48,066 Federal funds sold 17,475 47,043 Cash and cash equivalents 89,539 170,100 Investment securities available for sale (amortized cost of $426,316 and $488,007 at September 30, 2007 and December 31, 2006, respectively) 422,216 481,952 Investment securities held to maturity (estimated fair value of $19,774 and $24,846 at September 30, 2007 and December 31, 2006, respectively) 20,202 25,441 Loans receivable (net of allowance for loan losses of $26,340 and $25,658 at September 30, 2007 and December 31, 2006, respectively) 2,446,267 2,339,584 Restricted equity investments 16,907 17,729 Bank properties and equipment, net 45,453 42,292 Real estate owned 1,449 600 Accrued interest receivable 18,300 17,419 Goodwill 127,935 128,117 Intangible assets, net 24,656 28,570 Deferred taxes, net 3,416 3,939 Bank owned life insurance 65,607 57,370 Other assets 13,629 12,450 Total assets $ 3,295,576 $ 3,325,563 LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities: Deposits $ 2,682,286 $ 2,667,997 Advances from the Federal Home Loan Bank (FHLB) 64,763 103,560 Securities sold under agreements to repurchase - FHLB 15,000 - Securities sold under agreements to repurchase - customers 46,499 51,740 Obligation under capital lease 5,275 5,322 Junior subordinated debentures 97,941 108,250 Other liabilities 22,167 46,467 Total liabilities 2,933,931 2,983,336 Commitments and contingencies (see Note 15) Shareholders’ equity: Preferred stock, $1 par value, 1,000,000 shares authorized, none issued - - Common stock, $1 par value, 50,000,000 shares authorized, 22,484,789 and 20,507,549 shares issued and outstanding at September 30, 2007 and December 31, 2006, respectively 22,485 20,508 Additional paid-in capital 333,993 304,857 Retained earnings 16,468 20,794 Accumulated other comprehensive loss (2,669 ) (3,932 ) Treasury stock at cost, 542,978 shares at September 30, 2007 (8,632 ) - Total shareholders’ equity 361,645 342,227 Total liabilities and shareholders’ equity $ 3,295,576 $ 3,325,563 See notes to unaudited condensed consolidated financial statements. Table of Contents 3 Table of Contents SUN BANCORP, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except per share amounts) For the Three Months Ended September 30, For the Nine Months Ended September 30, 2007 2006 2007 2006 INTEREST INCOME Interest and fees on loans $ 44,262 $ 41,576 $ 130,776 $ 117,885 Interest on taxable investment securities 4,401 4,351 13,435 14,943 Interest on non-taxable investment securities 699 450 2,090 1,047 Interest and dividends on restricted equity investments 284 285 831 861 Interest on federal funds sold 376 166 1,639 678 Total interest income 50,022 46,828 148,771 135,414 INTEREST EXPENSE Interest on deposits 21,130 17,479 64,041 47,090 Interest on borrowed funds 1,382 2,153 4,711 7,574 Interest on junior subordinated debentures 2,055 2,197 6,681 6,217 Total interest expense 24,567 21,829 75,433 60,881 Net interest income 25,455 24,999 73,338 74,533 PROVISION FOR LOAN LOSSES 1,260 1,317 2,960 2,817 Net Interest income after provision for loan losses 24,195 23,682 70,378 71,716 NON-INTEREST INCOME Service charges on deposit accounts 3,585 3,188 10,266 7,934 Other service charges 75 80 222 238 Net gain on sale of branches - - 1,443 - Net gain on sale of bank property & equipment - - 12 - Loss on sale of investment securities - - - (20 ) Gain on sale of loans 392 220 1,347 664 Net gain on derivative instruments 297 154 1,056 978 Other 1,662 1,626 4,987 4,940 Total non-interest income 6,011 5,268 19,333 14,734 NON-INTEREST EXPENSE Salaries and employee benefits 10,816 10,650 34,428 34,237 Occupancy expense 2,932 2,982 8,661 8,775 Equipment expense 1,732 1,945 5,512 5,956 Amortization of intangible assets 1,177 1,193 3,537 3,574 Data processing expense 1,063 1,226 3,171 3,388 Professional fees 406 412 1,783 1,197 Insurance expense 644 357 1,424 961 Advertising expense 415 303 1,397 1,276 Real estate owned expense, net 70 86 86 226 Other 2,591 2,436 7,436 7,914 Total non-interest expense 21,846 21,590 67,435 67,504 INCOME BEFORE INCOME TAXES 8,360 7,360 22,276 18,946 INCOME TAXES 2,475 2,503 6,794 6,126 NET INCOME $ 5,885 $ 4,857 $ 15,482 $ 12,820 Basic earnings per share $ 0.27 $ 0.23 $ 0.71 $ 0.60 Diluted earnings per share $ 0.26 $ 0.22 $ 0.68 $ 0.58 Weighted average shares – basic 22,045,407 21,452,781 21,779,041 21,204,495 Weighted average shares – diluted 22,735,620 22,451,890 22,666,388 22,294,665 See notes to unaudited condensed consolidated financial statements. Table of Contents 4 Table of Contents SUN BANCORP, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (In thousands) Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Loss Treasury Stock Total BALANCE, JANUARY 1, 2006 $ 18,169 $ 264,152 $ 20,757 $ (7,425 ) $ - $ 295,653 Comprehensive income: Net income - - 12,820 - - 12,820 Unrealized gains on available for sale securities net of reclassification adjustment, net of tax (see Note 1) - - - 2,192 - 2,192 Comprehensive income 15,012 Exercise of stock options 439 2,167 - - - 2,606 Excess tax benefit related to stock options - 1,534 - - - 1,534 Issuance of common stock 47 825 - - - 872 Common stock issued in acquisition 832 16,997 - - - 17,829 Stock options exchanged in acquisition - 1,954 - - - 1,954 Stock-based compensation - 409 - - - 409 Stock dividend 970 16,247 (17,217 ) - - - Cash paid for fractional interests resulting from stock dividend - - (20 ) - - (20 ) BALANCE, SEPTEMBER 30, 2006 $ 20,457 $ 304,285 $ 16,340 $ (5,233 ) $ - $ 335,849 BALANCE, JANUARY 1, 2007 $ 20,508 $ 304,857 $ 20,794 $ (3,932 ) $ - $ 342,227 Comprehensive income: Net income - - 15,482 - - 15,482 Unrealized gains on available for sale securities net of reclassification adjustment, net of tax (see Note 1) - - - 1,263 1,263 Comprehensive income 16,745 Exercise of stock options 892 7,470 - - - 8,362 Excess tax benefit related to stock options - 1,814 - - - 1,814 Issuance of common stock 49 829 - - - 878 Stock-based compensation 4 265 - - - 269 Stock dividend 1,032 18,758 (19,790 ) - - - Cash paid for fractional interests resulting from stock dividend - - (18 ) - - (18 ) Treasury shares purchased - (8,632 ) (8,632 ) BALANCE, SEPTEMBER 30, 2007 $ 22,485 $ 333,993 $ 16,468 $ (2,669 ) $ (8,632 ) $ 361,645 See notes to unaudited condensed consolidated financial statements. Table of Contents 5 Table of Contents SUN BANCORP, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) For the Nine Months Ended September 30, 2007 2006 OPERATING ACTIVITIES Net income $ 15,482 $ 12,820 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 2,960 2,817 Depreciation, amortization and accretion 7,573 6,785 Write down of book value of fixed assets and real estate owned 134 85 Loss on sale of investment securities available for sale - 20 Gain on sale of branches (1,443 ) - Gain on sale of bank properties and equipment (12 ) - Gain on sale of real estate owned - 115 Gain on sale of loans (1,347 ) (664 ) Increase in cash value of bank owned life insurance (1,437 ) (1,338 ) Deferred income taxes 169 (703 ) Stock-based compensation 269 409 Shares contributed to employee benefit plans 405 446 Proceeds from sale of loans 59,904 45,500 Originations of loans held for sale (56,670 ) (46,316 ) Excess tax benefit related to stock options (1,996 ) (1,534 ) Change in assets and liabilities which (used) provided cash: Accrued interest receivable (1,046 ) (1,008 ) Other assets 792 698 Other liabilities 2,647 1,191 Net cash provided by operating activities 26,384 19,323 INVESTING ACTIVITIES Purchases of investment securities available for sale (204,614 ) (121,721 ) Purchases of investment securities held to maturity - (500 ) Redemption of restricted equity securities 822 2,224 Proceeds from maturities, prepayments or calls of investment securities available for sale 239,968 325,698 Proceeds from maturities, prepayments or calls of investment securities held to maturity 4,457 5,897 Proceeds from sale of investment securities available for sale - 25,498 Net increase in loans (130,859 ) (176,616 ) Purchase of bank properties and equipment (7,609 ) (2,048 ) Proceeds from the sale of real estate owned - 1,337 Proceeds from the sale of bank properties and equipment 12 - Purchase of bank owned life insurance (6,800 ) - Net cash from sales of branches or acquisition of bank (19,044 ) (15,101 ) Net cash (used in) provided by investing activities (123,667 ) 44,668 FINANCING ACTIVITIES Net increasein deposits 54,570 17,292 Purchase price adjustment to goodwill resulting from stock options exercised (182 ) - Net repayments under lines of credit and repurchase agreements (29,085 ) (83,318 ) Excess tax benefit from stock-based compensation 1,996 1,534 Proceeds from exercise of stock options 8,362 2,606 Proceeds from issuance of junior subordinated debentures 20,620 30,928 Redemption of junior subordinated debentures (30,929 ) - Proceeds from issuance of common stock 20 96 Cash paid for fractional interests resulting from stock dividend (18 ) (20 ) Treasury stock purchased (8,632 ) - Net cash provided by (used in) financing activities 16,722 (30,882 ) NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (80,561 ) 33,109 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 170,100 85,462 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 89,539 $ 118,571 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Interest paid $ 74,922 $ 55,009 Income taxes paid $ 5,539 $ 4,236 SUPPLEMENTAL DISCLOSURE OF NON-CASH ITEMS Commitments to purchase investment securities $ 1,197 $ - Transfer of loans to real estate owned $ 565 $ 669 Write-off of debt issuance costs $ 791 $ - Net assets acquired and purchase adjustments in bank acquisition $ - $ 34,884 Value of shares issued in bank acquisition $ - $ 17,829 Fair value of options exchanged in bank acquisition $ - $ 1,954 See notes to unaudited condensed consolidated financial statements. Table of Contents 6 Table of Contents SUN BANCORP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited, all dollar amounts presented in the tables, except per share amounts, are in thousands) (1) Summary of Significant Accounting Policies Basis of Financial Statement Presentation.The accompanying unaudited condensed consolidated financial statements were prepared in accordance with instructions to Form 10-Q, and therefore, do not include information or footnotes necessary for a complete presentation of financial position, results of operations, changes in equity and cash flows in conformity with Generally Accepted Accounting Principles (“GAAP”) in the United States of America. However, all normal recurring adjustments that, in the opinion of management, are necessary for a fair presentation of the consolidated financial statements have been included. These financial statements should be read in conjunction with the audited consolidated financial statements and the accompanying notes thereto included in the Company’s Annual Report on Form 10-K for the period ended December 31, 2006. The results for the three and nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2007 or any other period. Basis of Consolidation.The unaudited condensed consolidated financial statements include, after allintercompany balances and transactions have been eliminated, the accounts of Sun Bancorp, Inc. (the “Company”) and its principal wholly owned subsidiary, Sun National Bank (the “Bank”), and the Bank’s wholly owned subsidiaries, Med-Vine, Inc., Sun Financial Services, L.L.C., 2020 Properties, L.L.C., Sun Home Loans, Inc. and Del-Vine, IncDel-Vine, Inc. began operations during the second quarter 2007.From time to time, the Bank may sell a participation interest in a pool of loans to Del-Vine, Inc., with servicing and administrative responsibilities provided in exchange for consideration. In accordance with the Financial Accounting Standards Board (the “FASB”) Interpretation (“FIN”) No. 46,
